Citation Nr: 0003940	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-08 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to March 1, 1998, for 
payment of nonservice-connected pension benefits, including 
special monthly pension on account of need for regular aid 
and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from September 1943 to 
January 1946.  The appellant is the veteran's guardian.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, awarding the veteran nonservice-connected pension 
benefits, including special monthly pension based on the need 
for aid and attendance, effective March 1, 1998.  


FINDING OF FACT

The initial written claim for nonservice-connected pension 
benefits was received by VA in February 1998.  


CONCLUSION OF LAW

An effective date prior to March 1, 1998, for the payment of 
VA improved disability pension benefits, including the 
additional aid and attendance allowance, is not warranted.  
38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.400 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The essential facts in this case are undisputed.  The 
appellant filed a formal written application, on behalf of 
the veteran, for nonservice-connected pension benefits.  The 
written application reflects that the date it was signed was 
January 28, 1998.  The written application was received on 
February 2, 1998.  The RO subsequently granted the veteran 
nonservice-connected pension benefits, including special 
monthly pension based on the need for aid and attendance, 
with the effective date of the award being March 1, 1998.  
The appellant asserts that she filed an informal claim orally 
by making telephonic contact with VA on January 28, 1998.  

An award of nonservice-connected disability pension may not 
be effective prior to the date entitlement arose.  For claims 
received on or after October 1, 1984, the date of entitlement 
is the date of receipt of claim except as provided in 
38 C.F.R. § 3.400(b)(1)(ii)(B).  38 C.F.R. § 3.400(b)(1)(ii).  
It is neither asserted nor shown that the exception provided 
for is relevant in this case.  Rather, the date of 
entitlement is agreed to be the date of receipt of claim, 
with the appellant asserting that the claim was received in 
January 1998, rather than in February 1998, as a result of 
the appellant's oral communication.  Regardless of VA 
regulations concerning effective dates of awards, payment of 
monetary benefits based on original awards of pension may not 
be made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  38 C.F.R. § 3.1.  Accordingly, if the effective 
date of the award is based upon a claim received in 
January 1998 the payment would be February 1, 1998, and if 
the effective date of the award is based upon a claim 
received in February 1998, the payment would be effective 
March 1, 1998, as was awarded in this case.  

The case of Rodriguez v. West, 189 F.3d 1351 (1999) provides 
guidance and governing authority with respect to the 
appellant's assertion that her oral communication in 
January 1998 constitutes an informal claim.  Rodriguez held 
that whether a claim was formal or informal it must be in 
writing to be considered a claim for benefits.  In arriving 
at this conclusion an analysis with respect to 38 C.F.R. 
§§ 3.1(p), 3.155(a), was provided.  Id.  

The concept of "well grounded" applies to the character of 
the evidence presented by a claimant.  Since in this case 
there is no dispute at to the evidence (specifically that a 
written claim was not received until February 1998 and the 
appellant asserts that she submitted an oral claim in 
January 1998) but only as to the law and its meaning, the 
concept of "well grounded" is not found to be applicable.  
Rather, it is found that the appellant has failed to state a 
claim on which relief can be granted.  Sabonis v. Brown, 
6 Vet. App. 246, 430 (1994).  

It is uncontroverted that a written claim was not received 
until February 1998 and under the holding in Rodriguez the 
appellant's oral communication in January 1998 may not be 
accepted as a claim, either formal or informal.  Therefore, 
under governing law and regulations the earliest date for 
payment of benefits based upon the claim filed in 
February 1998 may be March 1, 1998.  There is no authority in 
the law which would permit VA to grant the appellant's 
request for an earlier effective date, and the appellant has 
failed to state a claim upon which relief can be granted.  
Sabonis.  


ORDER

An effective date earlier than March 1, 1998, for the payment 
of improved disability pension benefits, including the 
additional aid and attendance allowance, is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

